DETAILED ACTION

Status of Claims
This action is in reply to the amendments and arguments filed on March 28, 2022. Claim 8 was cancelled. Claims 1-3, 10, 12 and 18 have been amended. Claims 1-7 and 9-20 are currently pending and have been examined.

Response to Arguments
103: The Applicant’s amendments and arguments have been fully considered but are not persuasive.
The Applicant essentially argues that the amendments overcome the 103 rejection. The Applicant’s arguments are moot in light of substantive amendments that necessitate an updated search and reconsideration of the claims in light of the amendments.
As such, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 1-7 and 9-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 5590038 A (Pitroda) in view of US 20140209688 A1 (Branca) in view of US 7140550 B2 (Ramachadran) in further view of US 20120197798 A1 (Grigg).

As per claim 1, Pitroda teaches,
a communication interface (FIG. 1, col. 9, line 37),
a housing (FIG. 1, item 15, col. 9, lines 39-40),
a microprocessor embedded in the housing (FIG. 2, col. 9, line 66),
a battery for powering the communication interface and the microprocessor (FIG. 1, col. 9, line 37), 
a touch-sensitive surface (FIG. 1, item 10, col. 9) that captures motion of the stylus against the touch-sensitive surface (FIG. 29, col. 15, lines 12-39),
executable instructions stored in a non-transitory memory, that when run by the microprocessor (FIG. 2, col. 9, lines 64-66),
translates the captured motion into transaction instructions (FIG. 29, col. 15, lines 19-39),
in response to establishing a communication channel with the ATM using the wireless interface (col. 9, line 54 – col. 10, line 5, col 10, lines 9-33),

Pitroda does not explicitly teach, however, Branca teaches,
a stylus configured to be seated within, and removable from, the housing (FIG. 3A, 3B, ¶ [0033]). 
It would have been obvious before the effective file date to have employed the encased stylus feature of Branca into Pitroda. The motivation would be to provide a storage mechanism for the input instrument of Pitroda’s touchscreen.

Pitroda does not explicitly teach, however, Ramachadran teaches,
saves the captured motion of the stylus locally on the smart card (col. 46, lines 11-20),
encrypts the transaction instructions (col. 2, lines 39-41).
It would have been obvious before the effective file date to have integrated gesture storage, encryption, and wireless communication features of Ramachadran into Pitroda. The motivation would be to increase security and input options associated with a smart card.

Pitroda does not explicitly teach, however, Grigg teaches,
triggers execution of a transaction at the ATM without requiring any input from a user of the smart card at the ATM by transferring the transaction instructions to the ATM, thereby improving the transaction processing efficiency of the ATM (¶ 88 “when the … smart card is brought within a relatively short range of the NFC reader, the smart card is configured to wirelessly and/or contactlessly send the transaction information to the NFC reader in order to complete the pending ATM transaction(s)”).
It would have been obvious before the effective file date to provide close proximity completion features of Grigg in Pitroda in order to reducie the time it takes to perform one or more ATM transactions (see Grigg, ¶ 3).

As per claim 4, combination of Pitroda, Branca, Ramachadran, and Grigg teach all the limitations of claim 1. Pitroda teaches,
when run by the microprocessor (FIG. 2, col. 9, lines 64-66),
capture and translate the motion of the stylus at a first location (col. 15, lines 26-27),
trigger execution of the transaction at a second location (col. 2, lines 61-66).

As per claim 5, combination of Ptroda, Branca, Ramachadran, and Grigg teach all the limitations of claim 1. Pitroda also teaches,
the executable instructions stored in the non-transitory memory, when run by the microprocessor (FIG. 2, col. 9, lines 64-66) translates the captured motion into (col. 15, lines 26-27) a personal identification number ("PIN") associated with the smart card (FIG. 11, col. 13, lines 46-58) and an amount of cash desired to be withdrawn from the ATM (col. 1, lines 60-64).

As per claim 6, combination of Pitroda, Branca, Ramachadran, ang Grigg teach all the limitations of claim 1. Pitroda also teaches,
the executable instructions, when run by the microprocessor (FIG. 2, col. 9, lines 64-66) 
establishes a wireless communication channel with the ATM (), 
triggers execution of the transaction at the ATM by transferring the transaction instructions to the ATM over the wireless communication channel (col. 9, line 54 –col 10, line 33).

As per claim 7, combination of Pitroda, Branca, Ramachadran, and Grigg teach all the limitations of claim 1. Pitroda also teaches,
the communication interface comprising at least one electrical contact (FIG. 3, item 38, col. 11, line 24 “pin contacts”) and the executable instructions, when run by the microprocessor (FIG. 2, col. 9, lines 64-66), triggers execution of the transaction at the ATM by establishing a contact-based communication channel with the ATM (col. 1, lines 58-60).

As per claim 8, combination of Pitroda, Branca, Ramachadran, and Grigg teach all the limitations of claim 1. Ramachadran teaches,
wherein the transaction instructions formulated by the microprocessor based on the motion of the stylus trigger execution of the transaction without the ATM prompting for any inputs after receiving the transaction instructions (col. 49, lines 55-62).
It would have been obvious before the effective file date to have integrated gesture storage, encryption, and wireless communication features of Ramachadran into Pitroda. The motivation would be to increase security and input options associated with a smart card.

As per claim 9, combination of Pitroda, Branca, Ramachadran, and Grigg teach all the limitations of claim 1. Branca also teaches,
wherein the housing and the stylus, when seated within the housing, collectively have a thickness that is not greater than .8 millimeters ("mm") (¶ [0033] “the stylus arm is generally rectangular and flat with the same thickness as the card so that the card can be stored in a wallet much like a traditional credit card… Alternatively, the stylus arm can be … or thinner than the base”).
It would have been obvious before the effective file date to have employed the encased stylus feature of Branca into Pitroda. The motivation would be to provide a storage mechanism for the input instrument of Pitroda’s touchscreen.

Claims 2-3, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pitroda in view of Branca in view of Ramachadran in view of Grigg in further view of US 20150220714 A1 (Davis).

As per claim 2, combination of Pitroda, Branca, Ramachadran, and Grigg teach all the limitations of claim 1. 
Pitroda does not explicitly teach, however, Davis teaches,
wherein the captured motion of the stylus corresponds to a user’s handwritten instructions (¶ 107 “sensed handwriting”), the smart card further comprising a display screen configured to present the user’s handwritten instructions, as typed instructions (FIG. 5, item 570, ¶ 35 “the display 570 may output information, for example, based at least in part on a portion of stored information responsive to authentication of sensed information”, ¶ 107 “display circuitry of a device may be configured to render a graphical representation of sensed handwriting to a display”).
It would have been obvious before the effective file date to provide handwriting display features of Davis in Pitroda in order to enhance security of a card (see Davis, ¶ 81).

As per claim 3, combination of Pitroda, Branca,, Ramachadran, Grigg, and Davis teach all the limitations of claims 1 and 2. Davis also teaches,
when run by the microprocessor (FIG. 7, item 750),
determine at least two transaction options based on the user’s handwritten instructions (FIG. 7, item 794, ¶ 44 “display for writing such as handwriting by a user”, FIG. 8, item 894, 898 “display info from memory”, ¶ 49 “handwriting authentication),
present the at least two options for selection on the display screen (FIG. 7, item 794, ¶ 44, FIG. 8, item 894, 898, ¶ 49).
It would have been obvious before the effective file date to provide handwriting display features of Davis in Pitroda in order to enhance security of a card (see Davis, ¶ 81).

As per claim 12,  Pitroda teaches,
a communication interface (FIG. 1, col. 9, line 37),
a microprocessor (FIG. 2, col. 9, line 66),
a user input system in electronic communication with the microprocessor, the user input system comprising (FIG. 1, item 10, col. 9)
executable instructions stored in a non-transitory memory, that when run by the microprocessor (FIG. 2, col. 9, lines 64-66),
self-authenticates the smart card over the ATM communication channel and establishes a secure communication link with the ATM using the communication interface (col. 1, lines 60-64, FIG. 11, col. 13, lines 46-58),

Pitroda does not explicitly teach, however, Branca teaches,
a smart card having a thickness not greater than .8 millimeters ("mm") and a surface area not greater than 86 mm x 54 mm and comprising (FIG. 3A, 3B, ¶ [0033]),
a stylus (FIG. 3A, 3B, ¶ [0033]).
It would have been obvious before the effective file date to have employed the encased stylus feature of Branca into Pitroda. The motivation would be to provide a storage mechanism for the input instrument of Pitroda’s touchscreen.

Pitrada does not explicitly teach, however, Ramachadran teaches,
an encryption controller that encrypts the transaction instructions (col. 2, lines 39-41).
It would have been obvious before the effective file date to have integrated gesture storage, encryption, and wireless communication features of Ramachadran into Pitroda. The motivation would be to increase security and input options associated with a smart card.

Pitroda does not explicitly teach, however, Davis teaches,
a touch-sensitive surface that captures motion of the stylus applied to the touch-sensitive surface and corresponding to handwritten instructions of a user of the smart card (¶ 107).
an input controller that deciphers the handwritten instructions of the user and formulates transaction instructions based on the captured motion (¶ 35, 107).
It would have been obvious before the effective file date to provide handwriting display features of Davis in Pitroda in order to enhance security of a card (see Davis, ¶ 81).

Pitroda does not explicitly teach, however, Grigg teaches,
triggers execution of a transaction at the ATM by transferring the transaction instructions to the ATM, thereby improving the transaction processing efficiency of the ATM (¶ 88).
It would have been obvious before the effective file date to provide close proximity completion features of Grigg in Pitroda in order to reducie the time it takes to perform one or more ATM transactions (see Grigg, ¶ 3).

As per claim 14, combination of Pitroda, Branca, Ramachadran, Grigg, and Davis teach all the limitations of claim 12. Branca also teaches,
defining, within the thickness, a receptacle for the stylus (FIG. 3A, 3B, ¶ [0033]).
It would have been obvious before the effective file date to have employed the encased stylus feature of Branca into Pitroda. The motivation would be to provide a storage mechanism for the input instrument of Pitroda’s touchscreen.

As per claim 15, combination of Pitroda, Branca, Ramachadran, Grigg, and Davis teach all the limitations of claim 12. Branca also teaches,
wherein the stylus is configured to be seated within receptacle such that the stylus does not increase the thickness or the surface area of the smart card (FIG. 3A, 3B, ¶ [0033]).
It would have been obvious before the effective file date to have employed the encased stylus feature of Branca into Pitroda. The motivation would be to provide a storage mechanism for the input instrument of Pitroda’s touchscreen.

As per claim 16, combination of Pitroda, Branca, Ramachadran, Grigg, and Davis teach all the limtations of claims 12 and 14. Branca teaches,
wherein the stylus, when seated in the receptacle, forms a key that mates with a corresponding keyway defined by a card reader of the ATM (¶ 6, 33).
It would have been obvious before the effective file date to have employed the encased stylus feature of Branca into Pitroda. The motivation would be to provide a storage mechanism for the input instrument of Pitroda’s touchscreen.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pitroda in view of Branca in view of Ramachadran in view of Grigg in further view of US 3622991 A (Lehrer).

As per claim 10, combination of Pitroda, Branca, Ramachadran, Grigg teach all the limitations of claim 4. Branca also teaches,
wherein the stylus, when seated within the housing forms a key (¶ [0033]) that directs insertion of the smart card into a card reader of the ATM (¶ 6 “touchscreen readers”).
It would have been obvious before the effective file date to have employed the encased stylus feature of Branca into Pitroda. The motivation would be to provide a storage mechanism for the input instrument of Pitroda’s touchscreen.

Pitroda does not explicitly teach, however, Lehrer teaches,
the key mates with a corresponding keyway defined by the card reader (FIG. 18, col. 13, lines 38-60).
the key and the keyway collectively limit an orientation of the smart card when inserted into the card reader (FIG. 18, col. 13, lines 38-60)
It would have been obvious before the effective file date to have integrated card insertion prevention feature of Lehrer into Pitroda. The motivation would be to increase atm transaction security.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pitroda in view of Branca in view of Ramachadran in view of Grigg in further view of US 10043122 B1 (Koeppel).

As per claim 11, combination of Pitroda, Branca, Ramachadran, and Grigg teach all the limitations of claim 1. Pitrola also teaches,
the touch-sensitive surface comprises (col. 4, lines 21-22),
an inactive state in which the touch-sensitive surface is unable to capture the motion (col. 4, lines 30-34),
active state in which the touch-sensitive surface is capable of capturing the motion (col. 15, lines 14-19), and
wherein, the inactive state is a default state (col. 4, lines 30-34).

Pitroda does not explicitly teach, however, Koeppel teaches,
the microprocessor toggles the touch-sensitive surface from the inactive state to the active state in response to determining that the communication interface is within a communication range of the ATM (col. 15, lines 19-22, col. 5, lines 31-35),
It would have been obvious before the effective file date to have utilized the nfc proximity based power feature of Koeppel into Pitroda. The motivation would be to increase security of Pitroda’s touchscreen by permitting the operation of the touchscreen based on proximity to authorized device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pitroda in view of Branca in view of Ramachadran in view of Grigg in view of Davis in further view of US 20130248594 A1 (Soom).

As per claim 13, combination of Pitroda, Branca, Ramachadran, Grigg, and Davis teach all the limitations of claim 12. 
Pitroda does not explicitly teach, however, Soom teaches,
a front face and a back face; and the touch-sensitive surface comprises a first writing surface on the front face and a second writing surface on the back face (¶ [0015]).
It would have been obvious before the effective file date to have integrated gesture storage, encryption, and wireless communication features of Ramachadran into Pitroda. The motivation would be to increase display based input surface associated with a smart card.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pitroda in view of Branca in view of Ramachadran in view of Grigg in view of Davis in further view of US 20170337783 A1 (Konecny).

As per claim 17, combination of Pitroda, Branca, Ramachadran, Grigg, and Davis teach all the limitations of claim 12. 
Pitroda does not explicitly teach, however, Konecny teaches,
a voice controller that generates an audio message confirming the transaction instructions formulated by the input controller (¶ [0059]).
It would have been obvious before the effective file date to have integrated voice confirmation feature of Konecny into Pitroda. The motivation would be to increase atm’s accessibility.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pitroda in view of Branca in view of Ramachadran in further view of Davis.

As per claim 18, Pitroda teaches,
capturing motion of a stylus applied to a touch-sensitive surface of the smart card (FIG. 29, col. 15, lines 12-39),
formulating transaction instructions based on the captured motion (FIG. 29, col. 15, lines 19-39),
transferring the transaction instructions from the smart card to the ATM (col. 1, lines 58-60),
improving the transaction processing efficiency of the ATM by transferring the transaction instructions to the ATM (col. 1, lines 58-60),

Pitroda does not explicitly teach, however, Davis teaches,
the motion corresponding to handwritten instructions of a user of the smart card (¶ 107).
It would have been obvious before the effective file date to provide handwriting display features of Davis in Pitroda in order to enhance security of a card (see Davis, ¶ 81).

Pitroda does not explicitly teach, however, Branca teaches,
a stylus (FIG. 3A, 3B, ¶ [0033]).
It would have been obvious before the effective file date to have employed the encased stylus feature of Branca into Pitroda. The motivation would be to provide a storage mechanism for the input instrument of Pitroda’s touchscreen.

Pitroda does not explicitly teach, however, Ramachadran teaches,
encrypting the transaction instructions (col. 2, lines 39-41),
storing the encrypted transaction instructions locally on the smart card (col. 2, lines 39-41),
thereby triggering execution of a transaction at the ATM without receiving any input from a user of the smart card after transferring the transaction instructions to the ATM (col. 49, lines 55-62).

As per claim 19, combination of Pitroda, Branca, and Ramachadran teach all the limitations of claim 18. Pitroda also teaches, 
capturing the motion of the stylus at a first location and at a first time (col. 15, lines 26-27),
transferring the transaction instructions to the ATM at a second location and at a second time (col. 2, lines 61-66).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pitroda in view of Branca in view of Ramachadran in view of Davis in further view of Soom.

As per claim 20, combination of Pitroda, Branca, Ramachadran, and Davis teach all the limitations of claim 18. Pitroda also teaches,
formulating the transaction instructions based on the first and second motions (FIG. 29, col. 15, lines 19-39).

Pitroda does not explicitly teach, however Soom teaches,
capturing first motions of the stylus from a first touch-sensitive surface on a front face of the smart card (¶ [0015])
capturing second motions of the stylus from a second touch- sensitive surface on a back face of the smart card (¶ [0018]).
It would have been obvious before the effective file date to have integrated gesture storage, encryption, and wireless communication features of Ramachadran into Pitroda. The motivation would be to increase display based input surface associated with a smart card.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692